NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted August 4, 2021*
                                Decided August 5, 2021

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge


No. 20‐2726

UNITED STATES OF AMERICA,                         Appeal from the United States District Court
     Plaintiff‐Appellee,                          for the Northern District of Indiana,
                                                  Hammond Division.

      v.                                          No. 2:97 CR 88

MICHAEL MASON,                                    James T. Moody,
    Defendant‐Appellant.                          Judge.

                                       ORDER

       Michael Mason, a federal inmate convicted of multiple drug crimes, moved to
have his life sentence reduced under the First Step Act, Pub. L. No. 115‐391, § 404(b),
132 Stat. 5194. The district judge declined to reduce Mason’s sentence after concluding
that two of Mason’s crack‐cocaine related offenses still carried a maximum sentence of


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20‐2726                                                                        Page 2

life in prison, a penalty recommended by the Sentencing Guidelines. Because the judge
properly exercised his discretion in denying the motion, we affirm.

        Mason was convicted by a jury in 1998 of eight counts for his role in heading a
criminal organization that distributed powder cocaine and crack cocaine around Gary,
Indiana. Five of the eight counts related to crack cocaine: one count of conspiring to
distribute powder cocaine and crack cocaine, 21 U.S.C. §§ 841(a)(1), 846; three counts of
possessing with the intent to distribute crack cocaine, id. § 841(a)(1); and one count of
using a minor in drug trafficking. Id. § 861(a)(1). The judge sentenced him to life plus a
consecutive 360 months for a conviction under 18 U.S.C. § 923(c)(1)(B)(ii) (possession of
a firearm with a silencer during drug trafficking). We upheld the sentence on direct
appeal. United States v. Frazier, 213 F.3d 409, 419 (7th Cir. 2000).

       Mason challenged his sentence under 28 U.S.C. § 2255, arguing, based on Alleyne
v. United States, 570 U.S. 99, 103 (2013), and Apprendi v. New Jersey, 530 U.S. 466, 490
(2000), that the judge rather than the jury made drug‐quantity findings that increased
his sentence. The judge found the challenge procedurally barred and denied the motion.
The judge added: “[A]bundant evidence supported the convictions. After thoroughly
analyzing available information, the court is confident Mason’s constitutional rights
were respected.”

       Mason then filed a pair of motions pursuing a sentence modification. First, he
moved for a reduced sentence under Amendment 782, a retroactive revision to the
Sentencing Guidelines that lowered the base offense level for most drug crimes. But his
appointed counsel later acknowledged that Mason’s guidelines range under the
amendment remained life. Mason also sought relief under the First Step Act, which
made provisions of the Fair Sentencing Act retroactive for certain defendants convicted
of crack‐cocaine‐related offenses.

       The judge found Mason eligible for relief under the First Step Act based on the
five crack‐cocaine convictions but declined to disturb the overall prison term. The judge
observed that Mason still would face a within‐guidelines life sentence even if he were
sentenced today under the updated penalties that would apply to him. The court also
considered the sentencing factors under 18 U.S.C. § 3553(a), see United States v. Shaw,
957 F.3d 734, 736 (7th Cir. 2020), and concluded that Mason’s post‐conviction conduct
(earning a GED, mentoring youth, and incurring very few citations in prison) was
outweighed by the seriousness of the offense (orchestrating a vast cocaine conspiracy
that involved a minor and a firearm silencer) and the need to deter others from
engaging in similarly harmful conduct.
No. 20‐2726                                                                         Page 3

        On appeal, Mason presents a three‐part challenge to the judge’s decision not to
reduce his sentence under the First Step Act. First, Mason argues that the judge ran
afoul of Apprendi by calculating the updated statutory penalties based on drug
quantities that were not found by the jury. But we recently joined the majority of the
circuits in concluding that § 404(b) of the First Step Act “authorizes but does not require
a district court to apply intervening judicial decisions.” United States v. Fowowe, 1 F.4th
522, 531–32 (7th Cir. 2021). The judge here appropriately explained that, having already
rejected Mason’s Apprendi argument on collateral review, he did not need to reconsider
the matter.

        Second, Mason argues that the judge improperly weighed certain § 3553(a)
factors, specifically his post‐conviction conduct as well as a sentencing disparity with
his co‐defendant, who received a reduction despite engaging in similarly harmful
conduct. This argument is meritless. The judge acknowledged Mason’s post‐conviction
conduct but found it outweighed by other considerations, including the seriousness of
his offense and the need to deter others form engaging in like conduct. Moreover, we
have consistently rejected arguments that judges have an obligation to consider
disparities between co‐defendants’ sentences; § 3553(a)(6) addresses unwarranted
sentences not between co‐defendants but among judges or districts. United States v.
Grigsby, 692 F.3d 778, 792 (7th Cir. 2012). In any event, Mason glosses over the fact that
his co‐defendant received a lower recommended sentence for having pleaded guilty.
Relatedly, Mason correctly points out that the judge mischaracterized the conspiracy as
lasting fourteen years instead of four, but the error was harmless because it did not
affect Mason’s sentence. See United States v. Adams, 873 F.3d 512, 518 (7th Cir. 2017). The
judge gave sufficient alternative reasons not to reduce Mason’s sentence, including the
large quantity of drugs, the involvement of a minor and a firearm silencer, and Mason’s
attempt to obstruct justice by lying under oath.

        Third, Mason argues that the judge ignored United States v. Hudson, 967 F.3d 605,
611 (7th Cir. 2020), by failing to consider a sentence reduction for the § 924(c)
conviction—a non‐covered offense under the Fair Sentencing Act— that was grouped
with his covered cocaine offenses. In Hudson, we concluded that the defendant was
eligible for a reduction to his entire sentence, where his non‐covered firearm offense
had been grouped with his covered cocaine‐based offenses, and the resulting aggregate
sentence included his sentences for both the firearm and covered offenses. Id. But the
judge here lacked the ability to reduce Mason’s sentence for the § 924(c) conviction,
which is subject to a 30‐year statutory minimum sentence. See United States v. Collins,
986 F.3d 1029, 1034 (7th Cir. 2021). Further, the judge considered the relation between
No. 20‐2726                                                                     Page 4

§ 924(c)’s mandatory sentence and the life sentence for the drug convictions and upheld
the life sentence “in light of the mandatory 30‐year consecutive term which must be
served.”

                                                                           AFFIRMED